UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                        ϳͬϲͬϮϬϮϭ
 Kastriot Haxhani, et al.,

                                 Plaintiffs,
                                                            1:20-cv-08247 (SDA)
                     -against-
                                                            ORDER
 Elsayed III Corp., et al.,

                                 Defendants.


STEWART D. AARON, United States Magistrate Judge:

        This case contains one or more claims arising under the Fair Labor Standards Act. A

settlement was reached by the parties at a settlement conference before me on May 24, 2021.

The parties thereafter consented to have all proceedings held before me. (ECF No. 57.) On June

29, 2021 the parties submitted their proposed settlement agreement. (ECF No. 63.) Having

reviewed the proposed settlement, the Court finds that it is fair and reasonable. See Cheeks v.

Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015). The settlement is approved.

        Accordingly, this action is dismissed with prejudice and without costs except as may be

stated in the settlement agreement. The Court will retain jurisdiction to enforce the settlement

agreement.

SO ORDERED.

DATED:          New York, New York
                July 6, 2021

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
